Citation Nr: 1107076	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  10-46 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1960 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO), in which the benefit sought on appeal was denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a December 2010 correspondence, the Veteran indicated that he 
desired a hearing before a Member of the Board at the RO (a 
Travel Board hearing).  The Veteran has not withdrawn his request 
for a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 
(2010), a hearing on appeal will be granted to a veteran who 
requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to 
hearings before the Board).  Since the RO schedules travel board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge (VLJ), 
at the RO, pursuant to his December 2010 
request.  The RO should notify the Veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2010).  If the Veteran no longer desires 
the requested hearing, a signed statement 
to that effect must be placed in the claims 
file. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


